Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 1 of 16




                               
                               
                               
                               
                               
                ([KLELW
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                                 INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 2 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




          SUPREME                COURT               OF THE                 STATE           OF       NEW YORK
         COUNTY                 OF      NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                      PARTNERS                     MANAGEMENT                                             :

          GROUP,              LLC       and      LYNN           TILTON,                                                     :
                                                                                                                            :

                                                                                             Plaintiffs,                    :
                                                                                                                            :
                                                         -against-                                                          :

                                                                                                                                 Indedo.
         FSAR          HOLDINGS,                    INC.,        PERFORMANCE
         DESIGNED                   PRODUCTS,                    LLC          f/k/a        ELECTRO                          :
                                                                                                                                 SUMMONS
          SOURCE,               LLC,        and      CLASSIFIED                                                             :
         INTERACTIVE                        PUBLISHING,                           LLC,                                      :
                                                                                                                            :
                                                                                            Defendants.                     :
                                                                                                                            :
                                                                                                                            :
                                                                                                                            :
         ---------------------------------------------------------------x




         To     the    above-named                   defendants:




                        You       are      hereby          summoned                 to answer             the       complaint               in this         action        and       to   serve         a copy    of


         your      answer,           or,    if the        complaint               is not     served          with      this          summons,               to    serve          a notice        of


                                                 Plaintiffs'
         appearance,              on the                                attorney            within         20       days        after      the     service             of this      summons,


         exclusive            of the       day      of     service          (or    within         30      days       after       the      service           is complete              if this          summons         is


         not    personally              delivered            to you         within          the      State       of New              York);         and      in case             of your       failure      to


         appear         or answer,            judgment               will     be taken            against           you         by      default       for        the    relief      demanded              in the


         amended            complaint.


                        The      basis        of venue          is the        residence              of    Plaintiff            Patriarch            Partners             Management                   Group,


         LLC,         which       is    1 Liberty            Street,         New         York,         New          York         10006,            a forum             selection         clause,         and


         because          a substantial              part      of the         events         or omissions                   giving          rise     to this           action       occurred            in New


         York         County,          pursuant            to CPLR                501    and      503        (a),    (d).




                                                                                                          1 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                       INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 3 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




         Dated:      July   6, 2020
                     New    York,     New   York




                                                   ALLEGAERTBERGER&                                       VOGELLLP




                                                   By:                 /s/    David         A.   Berger
                                                                      David        A.      Berger
                                                                       John       S. Craig
                                                                       Bianca         Lin


                                                   111       Broadway,            20th      Floor
                                                   New        York,         New     York         10006

                                                   (212)       571-0550


                                                   Attorneys          for     Plaintiffs         Patriarch      Partners
                                                   Management                 Group,         LLC     and     Lynn   Tilton




                                                         2



                                                   2 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                           INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 4 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




          SUPREME                 COURT               OF THE             STATE           OF       NEW YORK
         COUNTY                  OF     NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                      PARTNERS                  MANAGEMENT                                             :

          GROUP,             LLC        and      LYNN           TILTON,                                                  :
                                                                                                                         :

                                                                                          Plaintiffs,                    :
                                                                                                                         :
                                                      -against-                                                          :
                                                                                                                         :      Index        No.
         FSAR           HOLDINGS,                    INC.,      PERFORMANCE                                              :
         DESIGNED                    PRODUCTS,                   LLC          f/lda     ELECTRO                          :      COMPLAINT
          SOURCE,                LLC,       and       CLASSIFIED                                                         :
         INTERACTIVE                        PUBLISHING,                       LLC,                                       :
                                                                                                                         :
                                                                                         Defendants.                     :
                                                                                                                         :
                                                                                                                         :
                                                                                                                         :
         ---------------------------------------------------------------x




                                        Plaintiffs           Patriarch             Partners        Management                        Group,         LLC        ("PPMG")               and     Lynn         Tilton


                      Tilton,"
         ("Ms.                          and     together          with        PPMG,            "Plaintiffs"),                  by     and        through       their     undersigned



         attorneys,           Allegaert           Berger          &   Vogel            LLP,       as and          for        their     Complaint               against       Defendants               FSAR


         Holdings,            Inc.      ("FSAR"),              Performance                Designed                Products,                LLC       f/k/a      ELECTRO                SOURCE,


         LLC       ("PDP"),             and     Classified            Interactive              Publishing,                   LLC        (collectively,             "Defendants"),                  state


         upon       knowledge              with       respect         to their          own       acts      and         status,        and        upon       information             and     belief        as to


         all    other      matters,           as follows:




                                                                              NATURE                   OF     THE             ACTION

                                                                                                                                                  Defendants'
                        1.              This      is a straightforward                        action        arising           from         (a)                             failure      to pay         PPMG


         for     amounts          due      and       owing        under            a Management                   Services              Agreement               dated       as of February                  18,


         2010,       as amended                (the     "MSA")               for      management                and          operational             consulting            and       other       services


         (and      associated            expenses)             duly         provided           to Defendants;                        and    (b)     FSAR         and     PDP's         failure        to




                                                                                                       3 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                            INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 5 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




         indemnify             Ms.      Tilton,          in her       capacity         as FSAR's                  sole       Director            and     PDP's          Manager,             for     certain


         unreimbursed                 legal       fees      and       costs      incurred         by       her     in defending                  the     action         styled      Zohar           H   2005-1,


         Ltd.,      et al.     v. FSAR            Holdings,            Inc.,      et al.,      No.         12946-VCS,                  brought           against          FSAR,           Glenoit



         Universal,            Ltd.     ("Glenoit               Universal"),            Ms.       Tilton,              and     UI     Acquisition               Holding           Co.      ("UI"),        in the



         Chancery             Court       of the         State        of Delaware              (the        "Delaware                 Action"),           as required             under        FSAR's


         Articles        of    Incorporation                    and    PDP's         Amended                and        Restated           Operating               Agreement,               respectively.


         Plaintiffs           have     made         due         demand          of   Defendants                  for     the        amounts         outstanding                to no       avail,       thereby


         necessitating                commencement                     of this        action         for    breach             of    contract          and      related        relief.




                                                                                             THE           PARTIES


                       2.              PPMG             is a Delaware                limited          liability           company               with      its   principal           place       of business


         in New         York,         New         York.


                       3.              Ms.        Tilton        is Manager             of    PPMG.                Until         March         21,       2020      she     was       sole      Director         of


         FSAR          and     Manager             of      PDP.


                       4.              Defendant                FSAR           Holdings,          Inc.       is a Delaware                    corporation               with      its    principal         place


         of business            in     San     Diego,           California.


                       5.              Defendant                Performance                 Designed              Products,             LLC         is a corporation                    organized          and



         existing        under         the    laws         of    California           with      its principal                  place      of business              in     San     Diego,


         California.            PDP          is a wholly              owned          subsidiary             of    FSAR.


                       6.              Defendant                Classified           Interactive             Publishing,                 LLC           is a corporation                  organized          and



         existing        under         the    laws         of    California           with      its principal                  place      of business              in     San     Diego,


         California.




                                                                                                             2



                                                                                                      4 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                                 INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 6 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




                                                               PERSONAL                          JURISDICTION                               AND         VENUE


                        7.              This          Court        has      personal             jurisdiction                 over      Defendants              because           (i)   pursuant            to


         Paragraph              10 of      the        MSA,           Defendants                 have        irrevocably                submitted              to the      exclusive          jurisdiction                  of


         the    state        or federal             courts       in the           City      of New             York         with       respect         to any        action       or proceeding



         arising        out     of     or relating             to the         MSA,           and        have         waived           any      defense         of    an inconvenient                 forum            to


         the    maintenance                   of      any     such         action;         and     (ii)     Defendants                  transact         business          within          the    State        of


         New        York.


                        8.              Venue               is proper            in New          York          County,              pursuant           to CPLR           § 501,         pursuant          to


          Section        10 of the             MSA,            and        pursuant           to CPLR                 § 503(a),             in that      PPMG's            principal          place        of


         business            is in New              York        County,              Ms.       Tilton          has     a principal             place         of business            in New          York,            and        a


         substantial            part       of the           events         or omissions                   giving          rise      to this     action         occurred          in New           York


         County.




                                                                                      STATEMENT                             OF        FACTS



                   Defendants'
         The                                       Breach            of    the     MSA


                        9.              Pursuant               to the        MSA,           Defendants                    engaged           PPMG             to provide          certain         management,


         operational,                consulting              and      other          services           (the       "Services")                to it,    as specified             in the      MSA.              PPMG


         duly       provided            the        Services           to Defendants                     set forth           in the          MSA        for    more       than     ten      years,



         commencing                   no      later     than         February              2010.


                        10.             PPMG                regularly             submitted               invoices            for     the     Services          it provided             to Defendants,                     as


         well      as for       reasonable                  expenses              incurred          in connection                     therewith,             which       Defendants               are jointly


         and    severally              obligated              to pay         under          Section            3 of the             MSA.        Defendants               have       never        rejected,


         returned,            or objected               to any            of the      invoices,             and,          following           due      demand,           have       failed        to pay         a



         February             28,     2020         invoice           (the        "Invoice").                The       total         amount         of the       unpaid          Invoice          is $371,788.




                                                                                                                      3



                                                                                                            5 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                                               INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 7 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




                          11.            Defendants                      are    also      jointly           and     severally               obligated               to indemnify                     Plaintiffs                for     all



         costs,      disbursements,                     and         fees        (including                attorney's                fees)        in connection                   with         this        action         under           the



         MSA,        because               this     action          has        been        caused           by,     relates           to,       is based           upon         or otherwise                     arises         out      of


         or in connection                    with           the    engagement                     of PPMG                under            the     MSA             or in connection                        with       Services


         provided           thereunder.


         Defendants                   FSAR          and           PDP          Have          Breached               Their            Indemnification                            Obligations


                          12.            Ms.        Tilton,          Manager                 of PPMG,                   was,       prior         to March             21,       2020,             sole      Director             of


         FSAR         and        Manager               of     PDP.             As    such,          pursuant             to FSAR's                   Articles            of    Incorporation                      and          PDP's


         Amended                and    Restated               Operating                   Agreement,                Ms.        Tilton            is entitled              to indemnification                             for     the


         legal      fees        and    costs        incurred               by       her      in   connection                 with          defending               the        Delaware               Action.


                          13.              On or about                    November                  30,     2016,            the     Delaware                Action            was       commenced                       against


         Glenoit          Universal,              Ms.         Tilton,           FSAR              (as the         holding            company                of PDP),                  and     UI,           Ms.      Tilton,             as


         Director          of     FSAR            and        Manager                of    PDP        (and         Director             of       Glenoit           Universal              and         UI),        incurred              fees


         and      costs         associated             with         the        defense            of the      Delaware                 Action             totaling            millions              of    dollars.


         Pursuant           to Article              X       of the        FSAR            Articles           of     Incorporation                      and        Article         X      of the           PDP        Operating


         Agreement,                Ms.       Tilton           is entitled                to indemnification                          by     PDP         and        FSAR           for       all     such         legal         fees


         and      costs         incurred          by        her     in    connection                 with         the     Delaware                Action.             To        date,       there          remain              fees


         and      costs         due    and        owing            to Ms.           Tilton          from      FSAR             and          PDP        in the        amount              of       $2,207,664.


                          14.            FSAR               and     PDP          are      also      obligated                to indemnify                   Plaintiffs            for       all      costs,


         disbursements,                    and      fees          (including               attorney's              fees)           in connection                   with        this      action           pursuant               to the


         indemnification                     provided               to Ms.           Tilton          under         FSAR's                 Articles           of    Incorporation                         and     PDP's



         Operating               Agreement.




                                                                                                                         4



                                                                                                              6 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                                     INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 8 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




                                                               AS AND           FOR              A      FIRST                    CAUSE                 OF     ACTION
                                                                  (Breach             of       Contract                         on    Behalf           of    PPMG)


                          15.           Plaintiffs             repeat       and     reallege                   the         foregoing                 paragraphs           as if fully           set forth      herein.


                          16.           Under            the     terms      of the            MSA,                 Defendants                      are jointly         and    severally           obligated           to



         pay     PPMG            fees     for,       and       to reimburse                   PPMG                 for       reasonable                 expenses          incurred         in    connection



         with,      the     Services.


                          17.           PPMG             duly      provided              the       Services                      and        incurred          reasonable           expenses          in connection



         therewith,             and     has      otherwise               performed                all         of     its        obligations              under      the      MSA,       and       is thereby


         entitled         to payment               for     the     Services,             reimbursement                                 of    its    reasonable            expenses         incurred,           and


         interest         in connection                  therewith,           all     as provided                          for        in the        MSA.


                          18.           Defendants                 have      failed            to pay               for         the    Services             rendered         and     reasonable             expenses


         incurred          therewith             in an amount                of     at least              $371,788,                     in material              breach        of the      MSA.


                                                                                                                                 Defendants'
                          19.           As       a direct         and     proximate                  result                of                                 material        breach       of the        MSA,


         PPMG          has      suffered,            and       continues            to        suffer,              injury,            including              damages          of   at least       $371,788,            in


         addition          to applicable                 interest,         costs         of     suit          (including                    attorney's           fees)       and   other        damages          to


         which        it is entitled.




                                                          AS AND             FOR              A SECOND                                CAUSE              OF      ACTION
                                                                        (Account                Stated                on         Behalf             of PPMG)


                       20.              Plaintiffs             repeat       and     reallege                   the         foregoing                 paragraphs           as if fully           stated      herein.


                       21.              PPMG             provided           the     Services                       to Defendants                       and    incurred         reasonable            expenses              in


         connection              therewith,              and      duly      presented                   its        statement                 of     account       regularly          as set forth            in the


         Invoice          regularly           submitted              to Defendants.




                                                                                                                           5



                                                                                                               7 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                                      INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 9 of 16
                                                                     RECEIVED  NYSCEF: 07/06/2020




                        22.            Defendants                     received           and     retained              each      such         statement               of     account         in the        form         of


         each       invoice         submitted,              without              any      dispute,            rejection,          return,            or objection                 made          thereto       or to



         any     item       set forth         therein.


                        23.            As      reflected               in the        Invoice          as to which                Defendants                  never           disputed,           rejected


         returned           or objected             to,     the        amount           due     and        owing          to PPMG                   thereunder                 is $371,788,              in addition


         to    such     other        costs      and        damages               to which            it is entitled.




                                                           AS AND                 FOR          A THIRD                   CAUSE                 OF        ACTION
                                             (Unjust              Enrichment/Quantum                                     Meruit           on        Behalf           of PPMG)


                        24.            Plaintiffs            repeat            and      reallege           the     foregoing              paragraphs                  as if fully           set forth         herein.


                        25.            Defendants                     were       enriched            by     the       Services           provided               by     PPMG,              and     by      PPMG's


         payment            of reasonable                  expenses              incurred            in connection                 therewith,                to PPMG's                    detriment,          as


         Defendants               have       failed        to pay            therefor.


                        26.            The      circumstances                        thus      make           it inequitable                  for    Defendants                  to retain         the     benefit            of


         the     Services           provided              (and        reasonable               expenses            incurred          by         PPMG            in connection                    therewith)


         without           paying        PPMG              value         in return.


                        27.            The      fair       value          of the         benefit          of the        Services              and      expenses                incurred          by    PPMG             for


         the     benefit        of Defendants                     is at least            $371,788,               which        amount                is now           due       and     owing          to PPMG                in


         addition          to interest,          costs           of     suit     (including               attorney's             fees)         and       such        other        appropriate              damages.




                                                          AS AND                FOR         A FOURTH                       CAUSE                    OF    ACTION
                                                             (Breach              of     Contract                on     Behalf           of     Ms.       Tilton           )


                        28.            Plaintiffs            repeat            and      reallege           the     foregoing              paragraphs                  as if fully           set forth         herein.


                        29.            Under           FSAR's                Articles          of    Incorporation                 and          PDP's           Operating              Agreement,                 FSAR


         and     PDP        are     obligated             to indemnify                   Ms.        Tilton,           as FSAR's                Director              and       PDP's        Manager,              for    her


         legal      fees      and     costs      in the           Delaware               Action.




                                                                                                                   6



                                                                                                           8 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                                                         INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 10 of 16
                                                                     RECEIVED   NYSCEF: 07/06/2020




                         30.              Ms.           Tilton      incurred             millions          of        dollars        in    fees        and      costs        in the        Delaware               Action


         which          were         allocated              equally           among            Glenoit          Universal,                UI,     and        FSAR           (as the         holding             company


          of    PDP).          The      amount               due        and     owing           from      FSAR               and     PDP          to Ms.          Tilton          in respect              of the      fees


          and    costs         for    which              it is obligated               to indemnify                    and        reimburse             Ms.        Tilton         is $2,207,664.


                         31.              FSAR              and     PDP         have       failed         to indemnify                    Ms.         Tilton       for      such         fees      and      costs,        in


          material        breach             of    FSAR's                Articles         of     Incorporation                     and      PDP's            Operating                 Agreement.


                         32.              As       a direct             and     proximate              result         of     FSAR's              material           breach             of the       Articles         of


          Incorporation                 and        PDP's           material            breach          of the          Operating                Agreement,                  Ms.        Tilton        has     suffered,


          and    continues              to     suffer,           injury,         including             damages               of     at least          $2,207,664,                 in    addition           to


          applicable            interest,               costs      of    suit     (including              attorney's                fees)        and      other        damages              to which             it is


          entitled.




                                                                 AS AND               FOR         A FIFTH                    CAUSE               OF       ACTION
                                                                        (Account               Stated           on     Behalf            of Ms.          Tilton)


                         33.              Plaintiffs              repeat         and      reallege             the     foregoing                paragraphs               as if fully              stated        herein.


                         34.              Ms.           Tilton      duly        presented              to FSAR               and      PDP            a statement             of        account           in the      form       of


          an invoice            with         respect             to the       legal       fees      and        costs       incurred             by     her     in connection                      with     the


          Delaware             Action             for     which          FSAR           and      PDP           are     obligated            to indemnify                    her        in the       amount           of


          $2,207,664.


                         35.              FSAR              and     PDP         received            and        retained            such         statement            of     account              submitted,


         without          any        dispute,             rejection,            return,         or objection                 made         thereto            or to any            item          set forth         therein.


                         36.              As       reflected             in the        statement               of    account             as to which               FSAR            and      PDP          never



          disputed,            rejected           returned              or objected              to,     the        amount          due         and     owing          to Ms.            Tilton          thereunder            is



          $2,207,664,                in addition                 to such         other         costs      and        damages              to which             it is entitled.




                                                                                                                       7



                                                                                                               9 of 10
FILED: NEW YORK COUNTY CLERK 07/06/2020 11:17 PM                                                                                                                         INDEX NO. 652924/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 11 of 16
                                                                     RECEIVED   NYSCEF: 07/06/2020




                                                                      DEMAND                FOR        RELIEF


                                   WHEREFORE,                 Plaintiffs        respectfully                request         that    the          Court      enter    judgment         in


          favor    of   each     of   them     on   their    respective         causes        of    action,          in    addition              to applicable           interest,    such


          incidental       and     consequential            damages        as may          be applicable,                  costs      of     suit,       including       reasonable


          attorney's       fees,      and    such   other     and     further     relief       as the         Court         deems          just      and     proper.


          Dated:        New      York,       New    York

                        July     6, 2020




                                                                                      ALLEGAERTBERGER&                                                   VOGELLLP




                                                                                      By:                      /s/        David       A.         Berger
                                                                                                                          David       A.         Berger
                                                                                                                          John      S. Craig
                                                                                                                          Bianca           Lin


                                                                                      111         Broadway,                20th     Floor
                                                                                      New          York,           New       York          10006

                                                                                      (212)         571-0550


                                                                                     Attorneys               for      Plaintiffs
                                                                                      Patriarch               Partners             Management                   Group,       LLC      and
                                                                                    Lynn           Tilton




                                                                                              8



                                                                                   10 of 10
FILED: NEW YORK   COUNTY CLERK 07/29/2020
            Case 1:20-cv-06814-ALC               04:15
                                   Document 1-1 Filed      PM Page 12 INDEX
                                                      08/24/20        of 16
                                                                                                                                                                                                               NO. 652924/2020
NYSCEF DOC. NO. 2                                                                                                                                                            RECEIVED NYSCEF: 07/29/2020



                                                                                    AFFIDAVIT                   OF SERVICE


                                                                                                                                                                    Index         No:        652924/2020
          State        of New            York

          County            of         New         York                  )


          The     undersigned                      being       duly          sworn,       deposes       and     says:


                                  Alex        Meinik                                                        is not      a party           to the                     is over
                                                                                                                                                       action,
                        (name of person serving papers)


          18 years                of    age        and       resides           at              1017         L St #339              Sacramento             CA 95814




                                                                                        (complete address of person serving papers)


          That         on                          7/24/2020                                                        deponent              served         the     within
                                                   (dateofservice)
              Summons,                   Complaint      and Notice                         of Electronic             Filina

                                                                                        (name of document[s] served)
                            Becky             De     George             / The         Prentice-Hall    Corporation                        System,         Inc

          upon                   for    PERFORMANCE                                 DESIGNED                PRODUCTS,                      INC.                              located             at
                                                                                        (name of person/corporation                 served)

                                       2710        Gateway              Oaks          Drive    Suite        150n      Sacramento                  Ca     95833
                                         (complete address where other party/corporation                                served)


          (Sel     et method                  of     service)


                       Personal                Service:            by         delivering            a true      copy          of    the      aforesaid           documents                   personally;
          deponent                 knew            said      person/corporation                        so    served           to    be the        person/corporation                         described.



          .             Service               by     Mail:         by        depositing            a true     copy        of       the    aforesaid            documents                in    a postpaid

          properly               addressed                envelope              m     a post       office      or     official           depository            under        the     exclusive              care

          and     custody                of    the        United             States       Postal       Service.




                                                                                                                   Signature             of peirsod       serving         papers


                                                                                                                       Ale          Melnjk

                                                                                                                Printed            Name
          Sworn         to before              me this


          day     of
                                                                                                                     CALIFORNIANOTARY                     CERTIFICATEATTACHED


                                                                                                               NOTARIZATION                  DATE                            202ð                          .




                                                                                                             1 of 2
FILED: NEW YORK   COUNTY CLERK 07/29/2020
            Case 1:20-cv-06814-ALC               04:15
                                   Document 1-1 Filed      PM Page 13 INDEX
                                                      08/24/20        of 16
                                                                                                                                                                                   NO. 652924/2020
NYSCEF DOC. NO. 2                                                                                                                                       RECEIVED NYSCEF: 07/29/2020




            This certificate is attached to a 1 page document dealingv/;th/anuted                  AFFIDAVIT         OF SERVICE        and dated JULY 24            2020___.


                                                                          California      ACKNOWLEDGMENT




              A notary          public     or other      officer     completing         this
              certificate         verifies      only    the identity      of the individual
              who        signed     the document              to which     this certificate        is

              attached,           and not the truthfulness,                accuracy,       or

              validity         of that    document.



            State       of California

            County        of              SACRAMENTO




            On 07/24/2020                 before       me,                   OMAR       VANG,      NOTARY        PUBLIC                             ,
                                                                            (insert     name      and title     of the officer)



            personally          appeared         ALEKSANDAR              MELNIK       , who     proved   to me on the basis of catiefactory                    evidence       to

            be the persontal              whose        namets)      is/hsubscribed              to the within        instrument       and acknowledged              to me

            that    he/shefthey              executed        the same      in his/lter/their        authorized       capacity     fles),     and that      by his/her/their
            signature(ENn                the   instrumêñt          the personN,         or the entity         upon   behalf      on which         the   person†a)   acted,
            executed           the instrument.


            I certify      under     PENALTY           OF PERJURY under               the laws of the State          of Califarnie         that    the foregoing
            paragraph           is true      and correct.


            WITNESS            my hand         and official      seal.
                                                                                                                                       OMAR VANG
                                                                                                                                     COMM.#2248388
                                                                                                                                  NOTARYPUBUC-CAUFDIDIA
                                                                                                                                   SACRAWgnac COUlRY
                                                                                                                                  gercomm.sgees4uneBEgllgit




            Signature                          AOl/L                                                                    (Seal)




                                                                                                2 of 2
FILED: NEW YORK COUNTY CLERK 08/10/2020 01:49 PM                                                                                                                                                INDEX NO. 652924/2020
NYSCEF DOC. NO. 3Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 14 of 16
                                                                     RECEIVED   NYSCEF: 08/10/2020



                                                                                   AFFIDAVIT                   OF SERVICE


                                                                                                                                                                   Index          No:        652924/2020
          State        of New           York                            )
          County            of         New York                         )


          The     undersigned                     being       duly          sworn,       deposes       and     says:


                                 Alex        Melnik                                                        is not      a party            to the                       is over
                                                                                                                                                      action,
                        (name of person serving papers)


          18 years               of    age        and       resides           at               1017        L St #339               Sacramento             CA 95814




                                                                                       (cornplete address of person serving papers)


          That         on                         7/24/2020                                                   . deponent                  served         the     within
                                                  (date of service)

            Summons,                    Comolaint      and Notice                         of Electronic             Filing
                                                                                       (name of document[s] served)
                            Becky            De     George             / The         Pisatice-Hall    Corporation                         System,         Inc

          upon               for       PERFORMANCE                                 DESIGNED                PRODUCTS,                       LLC                               located             at
                                                                                       (name of person/corporation                  served)

                                      2710  Gateway      Oaks   Drive  Suite     150n                                Sacramento                  Ca      95833
                                        (complete address where other party/corporation                                served)


          (Sel     ct method                 of     service)


                  .. Personal                 Service:            by         delivering            a true     copy            of    the      aforesaid           documents                   personally;
          deponent                knew            said      person/corporation                       so served               to     be the       person/corporation                          described.



                        Service              by     Mail:         by        depositing            a true     copy        of        the    aforesaid        documents                    in    a postpaid

          properly               addressed               envelope              m     a post       office      or     official            depository            under        the     exclusive              care

          and     custody               of    the        United             States       Postal       Service.




                                                                                                               Signature                 of perso        serving          papers


                                                                                                                      Alex          Melnik

                                                                                                               Printed             Name
          Sworn         to before             me this


          day     of
                                                                                                                   CALIFORNIA                NOTARY       CERTIFICATE              ATTACHED


                        Public                                                                               NOTARIZATION                    DhTE                           7      2
         Notary




                                                                                                            1 of 2
FILED: NEW YORK COUNTY CLERK 08/10/2020 01:49 PM                                                                                                                  INDEX NO. 652924/2020
NYSCEF DOC. NO. 3Case 1:20-cv-06814-ALC Document 1-1 Filed 08/24/20 Page 15 of 16
                                                                     RECEIVED   NYSCEF: 08/10/2020




            This certificate is attached to a 1 pagedocument dealing with/entitled                  AFFIDAVIT         OF SERVICE_ and dated. JULY 24, 2020                    .




              A notary          public     or other       officer     completing         this
              certificate         verifies    only       the idêñtity       of the individüâ|
              who        signed     the dúcument             to which       this   certificate      is

              attached,           and not the truthfulness,                 accuracy,       or

              validity         of that    document.



            State       of California

            County        of              SACRAMENTO




            On 07/24/2020                 before     .me,                     OMAR       VANG,      NOTARY        PUBLIC                          ,
                                                                             (insert     name      and title    of th.e officer)



            personally          appeared       ALEKSANDAR                 MELNIK       , who     proved   to me on the basis of satisfactery                  evidence       to .
            be the person†st              whose         namets)       is/àTessubscribed          to the within        instrument       and ackrGwiedged            to me

            that    he/shefthey            executed         the same        in h.is/Iter/their      authorized        capacity      ¶tes), and that       by his/her/their
            signaturefshon               the instrument             the personb),        or the entity         upon   behalf       on which     the   perseiik)    acted,
            executed           the instrument.


            I certify      under     PENALTY            OF PERJURY under               the laws of the State          of California      that    the forêgaing
            paragraph           is true    and correct.


           . WITNESS           myhand        and official         seal.
                                                                                                                                         OMAR VANG
                                                                                                                                       COMM.# 2248338
                                                                                                                                     noTARTPUBUC-CAUF0lnAA
                                                                                                                                      sACRAMEN50




            Signature                              O/                                                                 _   (Seal)




                                                                                                 2 of 2
FILED: NEW YORK   COUNTY CLERK 08/10/2020
            Case 1:20-cv-06814-ALC               02:03
                                   Document 1-1 Filed      PM Page 16 INDEX
                                                      08/24/20        of 16
                                                                                                                                                                               NO. 652924/2020
NYSCEF DOC. NO. 4                                                                                                                                       RECEIVED NYSCEF: 08/10/2020

 SUPIlEMECOURT OF THE STATE OF NEW YORK                                                                                                                               COUNTY:OE NEW YORK



 Plaintiff    / Pedtioner:                                                                                                         . AFMDAVIT           OF SERVICE
 PATRIARCH PARTNERS MANAGEMIENT                       GROUP,          LLC AND LYNN              .                                               inder   No:
 TILTON
                                                                                                                                               652924/2020
 Defendant       / Respondent:

 FSAR HOLDINGS, INC., PERFORMANCE DE$lGNED PRODUCTS,                                                     .=
 LLC F/K/A ELECTRO SOURCE, LLC, AND CLAS$1FISO INTERACTIVE
 PUBLISHING, LLC



 The undersigned being duty sworn, deposes and says; deponent   is not a party herein, is over 18 years of age and resides at 421 N 7TH ST
 SUITE 422, PHILADELPHIA , PA19123.   That on Tue, jui 28 2020 AT 11:11 AM AT 1209 N ORANGE ST, WILMINGTON,         DE 19801 deponent
 served the within SUMMONS, COMPLAINT,     AND NOTICE OF ELECTRONIC FILING on FSAR HOLDINGS, INC. on the Registered Agent
 Corporation Trust
                   Company



             indMdual:  by delivering  a true copy              of each to tald    defendant,         personally;      deponent     knew     the person       so served to be the person
             described as said defendant    therein.

    ]        Corporadon:      FSAR HOLDING$,            INC.adefendant,    therein named, by delivering a true copy of each to Robin Huttbanks                                    personally,
             deponent     knew said corporation          so served to be the corporadon  described, and knew said Individual  to be intake
             Speclailst/Authorized      to accept     service thereof.
             Sultable Person:    by deliveting       thereat,     a true copy     of each to                                      a person    of suitable     age and discretion.

             Affbting to Door: by affixing a true copy of each to the door thereof,deponent                                 wasunable        with   due diligence    to find defaadant,     or
             a person of suitable age or discredon   thereat, having called thereon; at


             Maliing: Deponent       also endosed         acopy       of same,   in a postpaid        sealed wrappe      properly   addnessed to said defendant     at defendann
             last known    residence,                                     and depositing        said wrapper       in a post office, offidal depostory   under  the   exdusive
             care and custody     of the United       States      Post Office,    department,         with    New York $tate. Mailed on                           .

             Military Service: I asked the person spoken to whether      Mendent    was in active militaty  service of the United States or                                     of the State of
             New York In any capacity whatever    and received a negative reply.Deflanddnt    woreordinarychGlanelothes     andno mmemy                                         unform. The
             source of my information    and the ground of my belief are the conversations      and observations     above narrated, Upon                                      hfe-gon
             and belief I aver that the defendant  is not in the military service of New York State or of the United States as that term                                        is defined in
             either the State or In the Federat           statutes,


 Description:
 Age:        60s                Ethnicity:      African     American                                                   Gender:     Female                           Weight:      150
                57"
  Height:                                    Hair:   Brown                                           Eyes:     Brown                                     Relationship:        Intake Spedalist
  Other


                                                                                                    Swom      to b     ore me on




 MARTIN A ETT             RE                                                                        Notary    Public




                                                                                                                             OWOWEAl-TH          OF PENNsYLVANIA
                                                                                                                                        NOTAMAL SEAL
                                                                                                                               CHRISTINA GRIES,
                                                                                                                                                  Notary PaoP
                                                                                            ..                                City of PhRadelphia, Phi!a, Co
                                                                                                                                                             dy
                                                                                                                             My Commbston Expires




                                                                                                    1 of 1
